EXHIBIT 10.10

SEVERANCE AGREEMENT

(as amended December 31, 2007)

THIS AGREEMENT, dated [            ], is made by and between Barnes Group Inc.,
a Delaware corporation (the “Company”), and [            ] (the “Executive”),
and is amended on December 31, 2007 to read in its entirety as follows.

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, [            ];
provided, however, that commencing on January 1, [            ] and each
January 1 thereafter, the Term shall automatically be extended for one
additional year unless, not later than September 30 of the preceding year, the
Company or the Executive shall have given notice not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire no

 

1



--------------------------------------------------------------------------------

earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 9.1 hereof, no
Severance Payments shall be payable under this Agreement unless the Executive
has a Separation from Service following a Change in Control and during the Term.
This Agreement shall not be construed as creating an express or implied contract
of employment and, except as otherwise agreed in writing between the Executive
and the Company, the Executive shall not have any right to be retained in the
employ of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) a date which is six (6) months from the date of such
Potential Change of Control, (ii) the date of a Change in Control, (iii) the
date of termination by the Executive of the Executive’s employment for Good
Reason or by reason of death, Disability or Retirement, or (iv) the termination
by the Company of the Executive’s employment for any reason.

5. Compensation Other Than Severance Payments.

5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive’s full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period, until the
Executive’s employment is terminated by the Company for Disability; provided,
however, that the amounts received under this Section 5.1 shall be reduced by
any amounts received by the Executive with respect to the same period of time
under any long term disability plan of the Company.

 

2



--------------------------------------------------------------------------------

5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.

5.4 Upon a Change in Control which occurs during the Term, (A) the Company
shall, within five (5) days after such Change in Control, pay to the Executive a
lump sum cash amount equal to the product of (i) the target award to which the
Executive would have been entitled under each of the Company’s incentive
compensation plans, other than an award of the type described in Section 5.4(B)
or 5.4(C) hereof (such target award to be determined pursuant to the provisions
of each such plan or, if no such provisions exist in the case of any such plan,
as determined by the Compensation Committee of the Board, as constituted
immediately prior to the Change in Control, in its sole discretion), in respect
of the year in which such Change in Control occurs and (ii) a fraction, the
numerator of which shall be the number of months (including fractions thereof)
from the first day of the year in which the Change in Control occurs to the date
on which the Change in Control occurs, and the denominator of which shall be
twelve (12); (B) all options held by the Executive to acquire Company stock
shall immediately become vested and exercisable in full, and all restrictions on
restricted Company stock and other Company stock-based awards held by the
Executive shall immediately lapse; and (C) the Company shall, within five
(5) days after such Change in Control, pay to the Executive a lump sum cash
amount equal to the product of (i) the target award to which the Executive

 

3



--------------------------------------------------------------------------------

would have been entitled for the then uncompleted cycle under the Company’s Long
Term Incentive Plan, regardless of whether the Executive is vested in such
award, and (ii) a fraction, the numerator of which shall be the number of months
(including fractions thereof) from the first day of the cycle in which the
Change in Control occurs to the date on which the Change in Control occurs, and
the denominator of which shall be the total of months in the cycle.

6. Severance Payments.

6.1 Subject to Section 6.2 hereof, if the Executive has a Separation from
Service following a Change in Control and during the Term, other than (A) by the
Company for Cause, (B) by reason of death or Disability, or (C) by the Executive
without Good Reason, and, in the case of a Separation from Service by the
Company, the Executive is willing and able to continue performing services
(within the meaning of Treasury Regulation section 1.409A-1(n)(1)), then the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 (“Severance Payments”), in addition to
any payments and benefits to which the Executive is entitled under Section 5
hereof. Notwithstanding the foregoing, the Executive shall not be eligible to
receive any payment or benefit provided for in this Section 6.1 unless the
Executive shall have executed and delivered to the Company within 45 days after
the Separation from Service a release (substantially in the form of Exhibit A
hereto) in favor of the Company and others set forth on said Exhibit A, relating
to all claims or liabilities of any kind relating to the Executive’s employment
and termination of employment with the Company, and the Executive shall not have
revoked such release within 7 days after executing it. Any payments and benefits
that, but for the preceding sentence, would be paid or provided pursuant to this
Section 6.1 before the 8th day after the Executive executes the release shall be
paid or provided on the 10th business day after the Executive executes the
release, provided that the Executive did not revoke it.

(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive
within five (5) days of such Separation from Service an amount, in cash, equal
to 2 times the sum of (i) the Executive’s base salary as in effect immediately
prior to the Separation from Service or, if higher, in effect immediately prior
to the first occurrence of an event or circumstance constituting Good Reason,
and (ii) the highest of (a) the average annual bonus earned by the Executive in
respect of the three fiscal years ending

 

4



--------------------------------------------------------------------------------

immediately prior to the fiscal year in which occurs the Separation from
Service, (b) the average annual bonus earned by the Executive in respect of the
three fiscal years ending immediately prior to the fiscal year in which occurs
the Change in Control or (c) the target bonus in respect of the fiscal year in
which occurs the Separation from Service.

(B) For the twenty-four (24) month period immediately following the Separation
from Service, the Company shall cause the Executive to continue to participate
in all employee pension and welfare benefit plans (including, but not limited
to, the Company’s executive life insurance plan) in which the Executive was
participating immediately prior to the Separation from Service (or, if more
favorable to the Executive, immediately prior to the Change in Control) and to
continue to receive such other benefits and perquisites as the Executive was
receiving immediately prior to the Separation from Service (or, if more
favorable to the Executive, immediately prior to the Change in Control);
provided, however, that neither the Company nor any affiliate shall be required
by virtue of this Section 6.1(B) to grant stock options or other stock-based
awards to the Executive during such period. To the extent such participation in
any such plan is barred or otherwise not feasible, the Company shall arrange to
provide substantially similar benefits to the Executive (and, if applicable, the
Executive’s dependents) outside such plan. Benefits otherwise receivable by the
Executive pursuant to this Section 6.1 (B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty-four (24) month period following the Separation from Service
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive). If the Severance Payments shall be
decreased pursuant to Section 6.2 hereof, and the Section 6.1(B) benefits are
thereafter reduced pursuant to the immediately preceding sentence, the Company
shall, no later than five (5) business days following such reduction, pay to the
Executive in cash the maximum amount which can be paid to the Executive without
being, or causing any other payment to be, nondeductible by reason of section
280G of the Code.

(C) Within five (5) days of such Separation from Service, the Company shall pay
to the Executive a lump sum cash amount (the “Pro-Rata Bonus”) equal to the
product of (i) the target award to which the Executive would have been entitled
under each of the Company’s incentive compensation plans, other than an award of
the type described in

 

5



--------------------------------------------------------------------------------

Section 5.4(B) or 5.4(C) hereof (such target award to be determined pursuant to
the provisions of each such plan or, if no such provisions exist in the case of
any such plan, as determined by the Board in its sole discretion), in respect of
the year in which such Separation from Service occurs and (ii) a fraction, the
numerator of which shall be the number of months (including fractions thereof)
from the first day of the year during which such Separation from Service occurs
to the date on which such Separation from Service occurs, and the denominator of
which shall be twelve (12); provided, however, that if such Separation from
Service occurs during the same year in which the Change in Control occurs, the
Pro Rata Bonus shall be offset by any payments received by the Executive
pursuant to Section 5.4(A) hereof.

6.2 (A) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or the termination of the Executive’s
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
called “Total Payments”) would be subject (in whole or part), to the Excise Tax,
then, the cash Severance Payments shall first be reduced, and the other payments
and benefits hereunder shall thereafter be reduced, to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax, but only if
(A) is greater than or equal to (B), where (A) equals the reduced amount of such
Total Payments minus the aggregate amount of federal, state and local income
taxes on such reduced Total Payments and (B) equals the unreduced amount of such
Total Payments minus the sum of (1) the aggregate amount of federal, state and
local income taxes on such Total Payments and (2) the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total
Payments; provided, however, that the Executive may elect to have the other
payments and benefits hereunder reduced (or eliminated) prior to any reduction
of the cash Severance Payments.

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm

 

6



--------------------------------------------------------------------------------

(the “Auditor”) which was, immediately prior to the Change in Control, the
Company’s independent auditor, does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the Base
Amount allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code.

(C) At the time that payments are made under this Agreement, the Company shall
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations including,
without limitation, any opinions or other advice the Company has received from
Tax Counsel, the Auditor or other advisors or consultants (and any such opinions
or advice which are in writing shall be attached to the statement). If the
Executive objects to the Company’s calculations, the Company shall pay to the
Executive such portion of the Severance Payments (up to 100% thereof) as the
Executive reasonably determines is necessary to result in the proper application
of subsection A of this Section 6.2.

6.3 The payments provided in subsections (A) and (C) of Section 6.1 hereof shall
be made not later than the fifth (5th) day following the Separation from
Service; provided, however, that if the amounts of such payments, and the
limitation on such payments set forth in Section 6.2 hereof, cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Company of the minimum
amount of such payments to which the Executive is clearly entitled and shall pay
the remainder of such payments (together with interest on the unpaid remainder
(or on all such payments to the extent the Company fails to make such payments
when due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as
soon as the amount thereof can be determined but in no event later than the
thirtieth (30th) day after the Separation from Service. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth (5th) business day after demand by the Company
(together with interest at 120% of the rate provided in section 1274(b)(2)(B) of
the Code).

 

7



--------------------------------------------------------------------------------

7. Termination Procedures and Compensation During Dispute.

7.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) nor more than sixty (60) days and, in the case of a termination by the
Executive, shall not be less than fifteen (15) days nor more than sixty
(60) days, from the date such Notice of Termination is given).

7.3 Dispute Concerning Termination. If any Notice of Termination is given by the
Company at a time when the Executive is willing and able to continue performing
services, and the Company does not have Cause for termination, or is given by
the Executive for Good Reason, and within 15 days after such Notice of
Termination is given or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination

 

8



--------------------------------------------------------------------------------

notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be extended until the earlier of (i) the date on which
the Term ends or (ii) the date on which the dispute is finally resolved, either
by mutual written agreement of the parties or by a final judgment, order or
decree of an arbitrator; provided, however, that the Date of Termination shall
be extended by a notice of dispute given by the Executive only if such notice is
given in good faith and the Executive pursues the resolution of such dispute
with reasonable diligence.

7.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 7.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation plans in which the Executive was
participating when the notice giving rise to the dispute was given until the
Date of Termination, as determined in accordance with Section 7.3 hereof, and
continue the Executive as a participant in all benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given for an additional period beginning on expiration of the 24 month
period referred to in Section 6.1(B) hereof equal to the period from the date
when the notice giving rise to the dispute was given until the Date of
Termination, as determined in accordance with Section 7.3 hereof. Amounts paid
under this Section 7.4 are in addition to all other amounts due under this
Agreement (other than those due under Section 5.2 hereof) and shall not be
offset against or reduce any other amounts due under this Agreement.

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 6.1(B) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect,

 

9



--------------------------------------------------------------------------------

by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive’s employment for Good Reason after a
Change in Control, except that, for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination, and except that the preceding provisions of this sentence shall not
apply unless (A) the Executive notifies the Company that such failure has
occurred within 90 days of the initial occurrence of such failure or, if later,
within 90 days after the Executive first knows or should know of such failure
(which notification may but need not be in the form of a Notice of Termination
given in respect of such failure), (B) such failure is not corrected within 30
days after the Executive so notifies the Company, and (C) the Executive
terminates employment (i.e., has a Separation from Service) after such 30 day
period, within 2 years following the initial occurrence of such failure, and
before the expiration of the Term.

9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.

10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

 

10



--------------------------------------------------------------------------------

To the Company:

Barnes Group Inc.

123 Main Street

P.O. Box 489

Bristol, CT 06011-0489

Attention: [                    ]

__________________

11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. Notwithstanding the preceding sentence, the Company may
unilaterally amend this Agreement in whole or in part before a Change in Control
or Potential Change in Control occurs and on or before December 31, 2008 or such
later date (if any) to which the December 31, 2008 documentary compliance date
set forth in paragraph .01 of Section 3 of IRS Notice 2006-79 as modified by
Section 3.01(B)(1) of IRS Notice 2007-86 is hereafter extended, in such respects
as the Company may determine to be to be necessary, advisable or expedient to
plan for, respond to, comply with or reflect Section 409A of the Code, and the
Executive hereby consents to any amendments that the Company may be make
pursuant to this sentence. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party;
provided, however, that this Agreement shall supersede any agreement setting
forth the terms and conditions of the Executive’s employment with the Company
only in the event that the Executive’s employment with the Company is terminated
on or following a Change in Control, by the Company other than for Cause or by
the Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Connecticut. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and

 

11



--------------------------------------------------------------------------------

the Executive under this Agreement which by their nature may require either
partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.

11.1. Section 409A.

(A) The Executive’s right to any series of installment payments, including
without limitation taxable benefits, that are to be paid or provided under this
Agreement and that is eligible to be treated as a right to a series of separate
payments under Treasury Regulation section 1.409A-2(b)(2)(iii), including in
particular but not limited to the Executive’s right to the series of benefits
under Section 6.1(B) and to the series of salary and benefits under Section 7.4,
shall be treated as a right to a series of separate payments for purposes of
Section 409A of the Code, including without limitation for purposes of the
short-term deferral rule set forth in Treasury Regulation section
1.409A-1(b)(4).

(B) Any provision of this Agreement to the contrary notwithstanding, if the
Executive is a specified employee (within the meaning of Treasury Regulation
Section 1.409A-1(i)) on the date of Separation from Service, any payment or
benefit to be paid or provided pursuant to this Agreement that constitutes
deferred compensation that is subject to Section 409A of the Code and that is
payable on account of Separation from Service during the six month period
following Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service (or, if
earlier, within 14 days after the death of the Executive). The preceding
sentence shall not apply to any payment or benefit that is not subject to
Section 409A of the Code as a result of Treasury Regulation
Section 1.409A-1(b)(4) (relating to short-term deferrals), Treasury Regulation
Section 1.409A-1(b)(9) (relating to separation pay plans), or otherwise.

(C) Any provision of this Agreement to the contrary notwithstanding, the Company
does not represent, warrant or guarantee that the payments and benefits that may
be paid or provided pursuant to this Agreement will not be includible in the
Executive’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code,
nor does the Company make any other representation, warranty or guaranty to the
Executive as to the tax consequences of this Agreement.

 

12



--------------------------------------------------------------------------------

12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

14. Settlement of Disputes; Arbitration.

14.1 All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive’s claim has been denied.

14.2 Any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Hartford, Connecticut
in accordance with the rules of the American Arbitration Association then in
effect; provided, however, that the evidentiary standards set forth in this
Agreement shall apply. The arbitrator shall have the authority to require that
the Company reimburse the Executive for the payment of all or any portion of the
legal fees and expenses incurred by the Executive in connection with such
dispute or controversy. Judgment may be entered on the arbitrator’s award in any
court having jurisdiction. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall be entitled to seek specific performance of
the Executive’s right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.

15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

13



--------------------------------------------------------------------------------

(B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.

(C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.

(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(E) “Board” shall mean the Board of Directors of the Company.

(F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, (ii) the engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or otherwise
or (iii) the Executive’s conviction for the commission of (a) a felony or
(b) any other crime involving moral turpitude. For purposes of clauses (i) and
(ii) of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company.

(G) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (i) of paragraph (III)
below; or

 

14



--------------------------------------------------------------------------------

(II) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or

(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the

 

15



--------------------------------------------------------------------------------

Company’s assets to an entity, at least 60% of the combined voting power of the
voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(I) “Company” shall mean Barnes Group Inc. and, except in determining under
Section 15(E) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

(J) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

(K) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

(L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(M) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

(N) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(O) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, of any one of the following acts by the Company, or
failures by the Company to act, if the Executive notifies the Company

 

16



--------------------------------------------------------------------------------

that such act or failure to act has occurred within 90 days of the initial
occurrence of such act or failure to act (which notification may but need not be
in the form of a Notice of Termination given in respect of such act or failure
to act), and if such act or failure to act is not corrected within 30 days after
the Executive so notifies the Company:

(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Company or a substantial
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control;

(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time;

(III) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;

(IV) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

(P) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

(Q) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that

 

17



--------------------------------------------------------------------------------

such term shall not include (i) any member of the Barnes family (by blood or
marriage) or any entity for the benefit of, or controlled by, a member of the
Barnes family (by blood or marriage), (ii) the Company or any of its
subsidiaries, (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (v) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(R) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(iii) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or

(iv) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(S) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.

(S.1) “Separation from Service” means a separation from service with the Company
within the meaning of Treasury Regulation Section 1.409A-1(h).

 

18



--------------------------------------------------------------------------------

(T) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.

(U) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

(V) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

(W) “Total Payments” shall mean those payments so described in Section 6.2
hereof.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have amended this Agreement to read as set forth
above on December 31, 2007.

 

BARNES GROUP INC. By:     Name:   Title:     Name   EXECUTIVE   Address: (Home)
      (Please print carefully)

 

20



--------------------------------------------------------------------------------

EXHIBIT A - COMPLETE AND PERMANENT RELEASE

 

TO:

      (the “Executive”)  

 

DATE:

       

The Executive is hereby offered severance payments and benefits in accordance
with and subject to the terms of the Severance Agreement between the Executive
and the Company (the “Agreement”) dated as of             , as amended
December 31, 2007, in consideration of the Executive’s execution and return of
this Complete and Permanent Release (the “Release”).

The Executive’s severance payments and benefits pursuant to the Agreement will
commence ten (10) business days after the execution and return to the Company of
this Release, but no sooner than the date of Separation from Service, provided
that the Executive has not revoked this Release as hereinafter described. The
Executive has seven (7) calendar days from the date that the Executive signs
this Release to revoke this Release by giving written notice of the Executive’s
intent to do so to the Company. This Release shall not become effective or
enforceable until this seven (7) day period has expired. If the Executive
revokes this Release, the Executive will not receive the severance payments and
benefits described in the Agreement.

By signing below, the Executive agrees that execution of this Release operates
to, and hereby does, release the Company, its subsidiaries and affiliates, its
(and its subsidiaries’ and affiliates’) present or former employees, officers,
directors, shareholders, representatives and agents (the “Released Parties”)
from all claims or demands (the “Claims”) the Executive has had, presently has
or may have, based on the Executive’s employment with the Company or the
termination of that employment, including any rights or claims the Executive may
have based on any facts or events, whether known or unknown by the Executive,
including, without limitation, a release of any rights or claims the Executive
may have based on the Civil Rights Act of 1966, as amended; the Civil Rights Act
of 1991, as amended; the Age Discrimination in Employment Act of 1967, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Americans
with Disabilities Act of 1990; the Equal Pay Act of 1963; any and all laws of
any state concerning wages, employment and discharge; any state or local
municipality fair employment statutes or laws; or any other law, rule,
regulation or ordinance pertaining to employment, terms and conditions of
employment, or termination of employment; provided, however, that

 

21



--------------------------------------------------------------------------------

execution of this Release shall not adversely affect (i) the Executive’s rights
to receive benefits under the employee benefit plans and arrangements of the
Company, following termination of the Executive’s employment; (ii) the
Executive’s rights under the Agreement; or (iii) the Executive’s rights to
indemnification under applicable law, the Certificate of Incorporation or
by-laws of the Company or any agreement between the Executive and the Company.
The Executive is advised to consult with an attorney before signing the Release.

The Executive has forty-five (45) calendar days from the date of Separation from
Service (as defined in the Agreement) in which to sign and return this Release
to the Company.

For the Company:

 

     

ACCEPTED THIS              DAY OF             ,             

 

Executive

 

22